UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07888 Limited Term Tax-Exempt Bond Fund of America (Exact name of registrant as specified in charter) 333 South Hope Street Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® Limited Term Tax-Exempt Bond Fund of America The search for yield [photo of hanging sprinklers watering a field] Annual report for the year ended July 31, 2007 Limited Term Tax-Exempt Bond Fund of AmericaSM seeks current income exempt from regular federal income taxes, consistent with preservation of capital, by investing primarily in investment-grade municipal bonds. The fund’s portfolio maintains a dollar-weighted average maturity between three and 10 years. This fund is one of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Contents Letter to shareholders 1 The value of a long-term perspective 3 Feature article: The search for yield 4 Inside your fund’s summary investment portfolio 8 Financial statements 13 Board of trustees and other officers 27 What makes American Funds different? back cover Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2007 (the most recent calendar quarter end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge* +1.05 % +2.74 % +3.94 % *The maximum initial sales charge was 3.75% prior to November 1, 2006. The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.68%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on page 19 for details. The fund’s 30-day yield for Class A shares as of August 31, 2007, calculated in accordance with the Securities and Exchange Commission formula, was 3.51% (3.48% without the fee waiver). (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 5.40% — 5.35% without the fee waiver.) The fund’s distribution rate for Class A shares as of that date was 3.43% (3.40% without the fee waiver). Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal in bond funds is not guaranteed. Bond funds have the same interest rate, inflation and credit risks that are associated with the underlying bonds owned by the fund. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Please consult with your tax adviser. Fellow shareholders: [photo of hanging sprinklers watering a field] After rising during the first half of the fund’s fiscal year, prices of higher grade municipal bonds faltered somewhat in the second half. Limited Term Tax-Exempt Bond Fund of America continued to deliver a steady stream of monthly tax-exempt dividends that totaled almost 53 cents a share at the end of the year. The dividend payments represented a tax-free income return of 3.56% for shareholders who reinvested dividends, equivalent to a 5.48% return from a taxable investment for shareholders in the 35% maximum federal tax bracket. Shareholders who took dividends in cash recorded an income return of 3.50%. The weakness in higher grade bond prices during recent months was reflected in a slight decline in the fund’s share price, which ended the year 3 cents lower at $15.11. This modest loss resulted in a total return — income plus change in share price — of 3.3% for the 12-month period, slightly ahead of the 3.2% return of the fund’s peer group, as measured by the Lipper Intermediate Municipal Debt Funds Average. The unmanaged Lehman Brothers (7-Year) Municipal Bond Index, a proxy for the intermediate investment-grade municipal bond market, returned 3.9%. The index does not include expenses. Bond market overview As we noted six months ago, the fund’s fiscal year began with a relief rally for the bond market, precipitated by the Federal Reserve’s decision to leave interest rates unchanged at its August 2006 meeting after two years of consistent increases in its federal funds rate. The rally lost some steam in December and January when continued strength in the U.S. economy dashed investor hopes for a rate cut in early 2007. In fact, the key short-term rate would remain at 5.25% throughout the fiscal year. For the first half of the fund’s fiscal 2007, longer maturity bonds produced the best returns in the municipal market, followed by intermediate and short-term issues. Continued strong demand for yield fueled investor appetite for bonds with lower credit ratings or longer maturities, with the market absorbing a record volume of new issues in December and January. The supply remained strong through the end of the fund’s fiscal year. From January to July, the municipal market issued more than $260 billion in new bonds, on track to beat 2005’s record year. Municipal bonds bounced back from their doldrums in late February when stocks fell sharply. Weak economic growth and mounting troubles in the housing market renewed investors’ hopes for a cut in interest rates. When this again failed to materialize by May, municipal bond prices fell. Lower rated bonds, which had produced the best returns during the first few months of 2007, saw their gains erased in late July (and into August) as mounting concerns over riskier investments dampened investor enthusiasm. [Begin Sidebar] 1 year 5 years 10 years Lifetime* Class A share results at a glance Total returns for periods ended July 31, 2007, with dividends reinvested Average annual Limited Term Tax-Exempt Bond Fund of America +3.33 % +3.17 % +4.06 % +4.52 % Lehman Brothers (7-Year) Municipal Bond Index† +3.92 +3.81 +4.83 +5.04 Lipper Intermediate Municipal Debt Funds Average +3.22 +3.10 +4.14 +4.48 *Since October 6, 1993. The index is unmanaged and its results do not reflect the effect of sales charges, commissions or expenses. It holds bonds with a longer average maturity than the fund. [End Sidebar] How the fund responded For much of the fiscal year, the fund’s portfolio counselors had to contend with a historically flat municipal yield curve, which meant there was little yield difference between bonds with short-term and long-term maturities. In addition, the yield difference between bonds of the same maturity but differing credit quality also tightened significantly. Although the yield curve has steepened somewhat recently, finding investments that fit the fund’s objective and provide a buffer in changing interest rate environments remains a challenge. During the past year, the fund’s portfolio counselors have found some attractive opportunities in three types of bonds with features or structures that are appealing in an environment of low yield differentials. Please see the article beginning on page 4 for more information about these issues. In addition, the portfolio counselors have found promising prospects in hospital and life care bonds, sectors that have served the fund well in recent years, and bonds that fund colleges and universities. Going forward The portfolio counselors are keeping a watchful eye on the turmoil in the mortgage loan market. While they do not expect the fund to suffer any credit losses related to the troubled subprime loan market, the potential effects of continued deterioration in the mortgage market on the broader bond markets are yet to be determined. In this uncertain environment, Limited Term Tax-Exempt Bond Fund of America’s portfolio counselors follow a cautious long-term approach consistent with preserving principal and income for shareholders. This includes maintaining a shorter portfolio structure than the fund’s peer group average. The prudent investment strategy involves extensive research and careful bond selection. Investment analysts and portfolio counselors carefully evaluate each bond under consideration for the fund, both for its long-term return potential and how it might respond during adverse market conditions. We thank our shareholders for the trust you put in us and look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman /s/ Brenda S. Ellerin Brenda S. Ellerin President September 12, 2007 For current information about the fund, visit americanfunds.com. Tax-free yields vs. taxable yields Find your estimated taxable income below to determine your federal tax rate,* then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 3.42%† tax-free distribution rate as of July. For example, investors in the highest federal tax bracket (35.0%) would need a taxable distribution rate of 5.26% to match the fund’s distribution rate. If your taxable income is … Single Joint … then your federal tax rate is … The fund’s tax-exempt distribution rate of 3.42% is equivalent to a taxable rate of … $ 0
